UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1798



FRANCINE COLE,

                                              Plaintiff - Appellant,

          versus


RICHLAND MEMORIAL HOSPITAL; MICHAEL D. WADE,
Individually; PAT WELLS, Individually; K.
OUIDETTE GASQUE-CARTER, Individually; ELAINE
ROBB, R.N., Individually; A. S. DUNBAR,
Individually,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-99-412-1-17BC)


Submitted:   February 28, 2001            Decided:   March 19, 2001


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francine Cole, Appellant Pro Se. Charles Elford Carpenter, Jr.,
Georgia Anna Mitchell, S. Elizabeth Brosnan, William Curry McDow,
RICHARDSON, PLOWDEN, CARPENTER & ROBINSON, Columbia, South Caro-
lina; James E. Parham, Jr., Irmo, South Carolina; Andrew Frederick
Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Francine Cole appeals the district court’s orders dismissing

her 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We have re-

viewed the record and the district court’s opinions and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Cole v. Richland Mem’l Hosp., No. CA-99-412-1-17BC

(D.S.C. March 23 & May 4 & 22, 2000).   In light of this disposi-

tion, we deny Cole’s motion to ensure corrected record on appeal

and/or supplement the district court’s transcript.     We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2